Birdsong, Presiding Judge.
1. In this case the following circumstances exist and are dispositive of this appeal: (1) the evidence supports the judgment; (2) no reversible error of law appears and an opinion would have no precedential value.
The judgment of the court below, therefore, is affirmed in accordance with Court of Appeals Rule 36 (1) and (2).
2. As we find no reasonable basis under which Brown might have anticipated the reversal of the trial court’s decision not to allow filing of his complaint, we assess a $250 penalty against Brown under Court of Appeals Rule 15 (b) for pursuing a frivolous appeal. Upon return of the remittitur, the trial court is directed to enter judgment against Brown in this amount. English v. Liberty Mtg. Corp., 205 Ga. App. 141, 143 (421 SE2d 286); Abrahamsen v. McDonald’s Corp., 193 Ga. App. 868, 871 (389 SE2d 386).

Judgment affirmed with direction.


Johnson and Smith, JJ., concur.